Exhibit 10.29



2016 ANNUAL CASH INCENTIVE PLAN
Performance Unit Agreement


This Award Agreement between Qualcomm Incorporated (the “Company”) and
<<Executive’s Name>> (the “Executive”) evidences the grant of a Performance Unit
(this “Award”) under the Qualcomm Incorporated 2006 Long-Term Incentive Plan
(the “Plan”), representing a right to receive a cash payment equal to the amount
determined by the Compensation Committee (the “Committee”) based on performance
as set forth herein.
Definitions
Capitalized terms used in this Award Agreement have the meaning specified under
the Plan, except as otherwise specified herein.
Grant Date
December 1, 2015
Performance Period
The Performance Period is the Company’s 2016 fiscal year.
Performance Goals; Amount Payable Under this Award
The maximum amount payable under this Award, if any, is limited to the Maximum
Award Amount determined pursuant to Section I of Attachment A based on the
Performance Goals set out therein and, subject to that limit, the amount that is
actually paid under this Award, if any, will be determined pursuant to Section
II of Attachment A.
To be eligible to receive payment with respect to this Award, your Service must
be continuous from the Grant Date through the Payment Date specified below.
Payment Date
This Award shall be paid in cash no later than 30 calendar days after the
Committee’s written certification of whether and the extent to which the
Performance Goals have been achieved and its determination of the amount, if
any, to be paid.
Repayment Policy
By executing this Award Agreement, you acknowledge that any payment made with
respect to this Award is subject to (a) the Qualcomm Incorporated Cash Incentive
Compensation Repayment Policy as in effect from time to time; a copy of the
current policy is attached to this Award Agreement as Attachment B and
incorporated herein by reference; (b) any applicable listing standards of a
national securities exchange adopted in accordance with Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations of
the U.S. Securities and Exchange Commission adopted thereunder; (c) similar
rules under the laws of any other jurisdiction; and (d) any policies hereinafter
adopted by the Company to implement such requirements, all to the extent
determined by the Company in its discretion to be applicable to you
(collectively, the “Repayment Policy”). You hereby agree to be bound by the
Repayment Policy.
Terms of the Plan
This Award is subject to the terms and conditions of the Plan, which are
incorporated herein by reference. In the event of any conflict between this
Award Agreement and the terms of the Plan, then the terms of the Plan control.


1

--------------------------------------------------------------------------------



 
QUALCOMM INCORPORATED
 
 
 
Name:
 
 
Title:
 
 
Date:
 

I hereby acknowledge that I have read, understand, and accept the terms of this
Award Agreement, the Plan, and the Repayment Policy.


EXECUTIVE
 
 
 
Name:
 
 
Date:
 
 



Attachments:    Attachment A - Performance Goals
Attachment B - Cash Incentive Compensation Repayment Policy



2

--------------------------------------------------------------------------------



ATTACHMENT A
FISCAL 2016 ACIP PERFORMANCE GOALS AND PAYMENT FORMULA
<<Executive’s Name>>
Base Salary
Bonus Target as a Percent of Base Salary
Target Award Amount
Maximum Award Amount (200% of Target Award Amount)
$
%
$
$



Subject to the Maximum Award Amount limit determined pursuant to Section I, the
actual amount of the payment you will receive under this Award, if any, will be
determined by the Committee pursuant to Section II.


I. Performance Goal Formula to Calculate Maximum Award Amount
The amount of the payment, if any, you are eligible to receive under this Award
will not exceed the Maximum Award Amount, which will be equal to the amount
specified in the table above only if the Company’s 2016 Adjusted GAAP earnings
per share (“2016 Adjusted EPS”) is equal to or greater than $<<Number>>
(approximately <<Percent>>% of the Company’s fiscal 2015 Adjusted GAAP EPS of
$<<Number>>). If the Company’s 2016 Adjusted GAAP EPS is less than $<<Number>>,
your Maximum Award Amount specified in the table above shall be reduced to an
amount, if any, determined pursuant to the table below:


2016 Adjusted GAAP EPS
 
Percent Reduction of Maximum Award Amount


 
Approximate Percentage of Target Performance Goal Achieved
From


 
To


 
 
 
From


 
To


 $ <<Number>>


 
 $ <<Number>>


 
25%
 
90.00%
 
99.90%
 $ <<Number>>


 
 $ <<Number>>


 
50%
 
80.00%
 
89.00%
 $ <<Number>>


 
 $ <<Number>>


 
75%
 
69.00%
 
80.00%
Less Than $<<Number>>
 
100%
 
 
 
 



“2016 Adjusted GAAP EPS” is determined in accordance with generally accepted
accounting principles in the United States (“GAAP”), and shall be adjusted to
exclude the after-tax impact of the following items:
(1) The Qualcomm Strategic Initiative (“QSI”) segment as defined in the
Company’s fiscal 2015 Form 10-K.
(2) Acquisition-related items, which consist of: (a) acquired in-process
research and development, (b) recognition of the step-up of inventories to fair
value, (c) amortization of intangible assets, (d) expenses related to the
termination of contracts that limit the use of the acquired intellectual
property, and (e) third-party acquisition and integration services costs; The
above adjustments shall apply only with respect to applicable items acquired in
transactions that qualify as business combinations pursuant to GAAP.
(3) The following items for which each event individually equals or exceeds $25
million on a pre-tax basis, except as expressly provided in (e) below:

3

--------------------------------------------------------------------------------



(a) Restructuring and restructuring-related costs (in the aggregate by
restructuring event), which consist of the following costs: (i) severance and
benefits (including COBRA and outplacement expenses); (ii) consulting costs;
(iii) increased security costs; (iv) acceleration of depreciation and/or
amortization expense; (v) facilities and lease termination or abandonment
charges; (vi) asset impairment charges and/or contract terminations; (vii)
third-party business separation costs; and (viii) relocation costs as a result
of an office or facility closure.
2016 Adjusted GAAP EPS shall not be adjusted for any such item that cannot
specifically be tied to the restructuring event.
(b) Goodwill and indefinite- and long-lived asset impairments;
(c) Gain/losses on divestitures or non-revenue generating asset sales;
(d) Impact of litigation settlement and/or judgment, and;
(e) Tax items individually exceeding $10 million that are unrelated to the
fiscal year in which they are recorded.
(4) In the event of an acquisition during fiscal 2016 with a purchase price that
is greater than $5 billion, 2016 Adjusted GAAP EPS shall exclude the operating
results from such acquisition.
The Performance Goal Formula set out in this Section I shall constitute and be
interpreted as a Performance Award Formula for purposes of the Plan. No
adjustments shall be made in the calculation of 2016 Adjusted GAAP EPS or the
Performance Goal Formula which would preclude the payment of any amount under
this Award from satisfying the requirements of Section 162(m)(4)(C) of the
Internal Revenue Code of 1986, as amended, or the regulations thereunder.
II. Formula to Calculate Amount Payable
Subject to and limited by the Maximum Award Amount determined as provided in
Section I of this Attachment A, and the exercise of the Committee’s discretion
under section 9.5(b) of the Plan with respect to a Performance Award intended to
constitute qualified performance-based compensation to a Covered Employee based
on the Performance Goals set out in Section I, the amount payable under this
Award, if any, shall be calculated based on the following formula:
1.
No amount will be payable under this Formula unless the Company’s 2016 Adjusted
GAAP EPS is at least $<<Number>> (<<Percent>>% of the Performance Target for
2016 Adjusted GAAP EPS Performance Measure set out below).



2.
The Company fiscal 2016 Performance Measures and Performance Targets for
purposes of determining the amount payable under this Formula are as follows:



Performance Measures      Performance Targets
•
2016 Adjusted GAAP revenues: ..............$<<2016 Adjusted GAAP revenues Target
>>

•
2016 Adjusted GAAP EPS: .............................$<<2016 Adjusted GAAP EPS
Target >>



2016 Adjusted GAAP EPS is determined as set out in Section I, above, and 2016
Adjusted GAAP revenues is determined in accordance with GAAP, and shall be
adjusted to exclude the impact of the QSI segment as defined in the Company’s
fiscal 2015 Form 10-K. Both 2016 Adjusted GAAP EPS and 2016 Adjusted GAAP
revenues are subject to further adjustments as provided in the policy

4

--------------------------------------------------------------------------------



established by the Committee. The Company applies a relative weighting of 40% to
2016 Adjusted GAAP revenues and 60% to 2016 Adjusted GAAP EPS.
3.
The weighted financial performance ratio for 2016 Adjusted GAAP revenues will be
the result of 0.40 multiplied by a fraction, the numerator of which is the
actual 2016 Adjusted GAAP revenues and the denominator of which is the 2016
Adjusted GAAP revenues Performance Target stated above.

4.
The weighted financial performance ratio for 2016 Adjusted GAAP EPS will be the
result of 0.60 multiplied by a fraction, the numerator of which is the actual
2016 Adjusted GAAP EPS and the denominator of which is the 2016 Adjusted GAAP
EPS Performance Target stated above.

5.
The resulting weighted financial performance ratios for 2016 Adjusted GAAP
revenues and 2016 Adjusted GAAP EPS will then be summed (the “Weighted Financial
Performance Ratio”) and the “Incentive Multiple” will be calculated according to
the schedule set forth below: <<Schedule>>

6.
Subject to the limitations of Section I and the exercise of discretion only as
allowed by Section 9.5(b) of the Plan with respect to a Performance Award
intended to constitute qualified performance-based compensation to a Covered
Employee based on the Performance Goals set out in Section I, the amount payable
under this Award shall be the result of the Target Award Amount specified above
multiplied by the Incentive Multiple determined in step 5 above.




5

--------------------------------------------------------------------------------



ATTACHMENT B
QUALCOMM INCORPORATED
Cash Incentive Compensation Repayment Policy


To the extent permitted by governing law, the Company will require an executive
officer to repay to the Company the amount of any annual cash incentive bonus
payment that executive officer receives to the extent that (i) the amount of
such payment was based on the achievement of certain financial results that were
subsequently the subject of a restatement that occurs within twelve months of
such payment, (ii) the executive officer has engaged in theft, dishonesty or
intentional falsification of Company documents or records that resulted in the
obligation to restate, and (iii) a lower cash incentive bonus payment would have
been made to the executive officer based upon the restated financial results.


Notwithstanding anything in this Policy to the contrary, an accounting judgment
made in good faith and supported by reasonable interpretations of generally
accepted accounting principles (“GAAP”) at the time made shall not be the basis
for the Company to require any repayments under this Policy.


The executive officer’s repayment obligation under this Policy shall be in
addition to, and shall in no way limit, any other remedies that the Company may
have available to it, and any other actions that the Company may take, with
respect to the conduct of the executive officer or in connection with the
accounting restatement.


For purposes of this Policy, an “executive officer” shall be any member of the
Company’s executive committee and any other officers or employees of the Company
as may be designated by the Company from time to time.


The interpretation and enforcement of this Policy shall be the responsibility of
the Compensation Committee of the Board of Directors of the Company.


This Policy shall be effective with respect to cash incentive compensation paid
to an executive officer on or after January 1, 2009








Reviewed with the Executive Committee on April 16, 2009.





6